Citation Nr: 1307628	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  11-30 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of sunstroke.

2.  Entitlement to service connection for a disability of the brain, claimed as half brain missing and memory loss. 

3.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1943 to August 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which confirmed the July 2010 rating decision denying the issues listed on the cover page.  The Veteran testified at a Board videoconference hearing in December 2012 before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that at the time the 2010 rating decision and the September 2011 statement of the case were issued, the Veteran's original claims file had not been located and the claims were processed using a "rebuilt" file.  Since that time, the Veteran's original file has been located.  This file contains service treatment records and prior rating decisions.  A June 1959 rating decision established service connection for schizophrenia, in remission, with a noncompensable rating assigned.  As the Veteran is service connected for schizophrenia, his statements in his January 2010 claim can be construed as also requesting an increased rating for that disability.  

The issue of entitlement to an increased rating for schizophrenia has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of sunstroke and entitlement to service connection for a disability of the brain, claimed as half brain missing and memory loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

At the December 2012 Board hearing, prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to a TDIU.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal - TDIU

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).  In November 2011, the Veteran perfected an appeal as to the issue of TDIU.  At the December 2012 Board hearing, however, he indicated that he wished to withdraw his appeal regarding that issue.  As such, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal with respect to that issue, and the issue of entitlement to TDIU is dismissed.


ORDER

The appeal on the issue of entitlement to TDIU is dismissed.


REMAND

The Veteran has asserted that he has memory loss and a brain disability related to his electroshock therapy during service.  The Veteran has submitted lay statements from numerous family members regarding his current memory loss symptoms.  Additionally, the Veteran's service treatment records clearly show treatment with electroshock therapy.  Thus, the Board finds that a VA examination is necessary to determine if the Veteran has a current disability of the brain (as distinct from his service-connected schizophrenia) and if so whether such is due to the electroshock therapy or fainting in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 

Regarding the issue of whether new and material evidence has been received to reopen the issue of service connection for residuals of sunstroke, the Board finds that further development is also necessary.  In Kent v. Nicholson, 20 Vet.App. 1 (2006), the Court addressed directives consistent with the Veterans Claims Assistance Act of 2000 (VCAA) with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  The Board notes that the Veteran has not received VCAA notice that is compliant with the requirements of Kent.  Therefore, the issue must be returned to the RO to provide the Veteran proper notice. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran should be provided with a VCAA notice that is compliant with the requirements of Kent v. Nicholson, 20 Vet.App. 1 (2006).  Specifically the RO should inform the Veteran of the definition of new and material evidence for VA purposes, the reason for his prior denial, and what evidence the Veteran must provide to reopen his claim. 

2.  Ask the Veteran to provide the names and addresses of all medical care providers who treated the him for his brain injury and memory loss since discharge from service.  After securing the necessary release, the RO should request these records.  Additionally, request relevant treatment records from the Spokane VA Medical Center dating since October 2010.  If any requested records are not available or do not exist, the Veteran should be notified of such.

3.  After physically or electronically associating any pertinent, outstanding records with the claims folder, the Veteran should be afforded a VA examination regarding his claimed disability of the brain.  All indicated testing should be accomplished.  

The examiner should determine if the Veteran has a current diagnosis of a brain disorder, to include memory loss symptoms, and provide an opinion as to whether it is at least as likely as not that any currently diagnosed brain disability (other than schizophrenia) had its onset during service or was caused by service, to include the electroshock therapy during service.  The examiner should provide the reasons for the opinions given. 

4.  After completion of the above, the RO/AMC should review the expanded record and determine if new and material evidence has been received to reopen a claim of service connection for residuals of sunstroke and if service connection for a disability of the brain with memory loss may be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


